DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 14-32 are pending and are currently under consideration for patentability under 37 CFR 1.104.

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive.  Applicant broadly states Crawford et al. (US PG PUB 2013/0345718; hereinafter “Crawford”) “has not been shown to fairly describe at least” the newly added limitations without providing any arguments as to what the deficiency is alleged to be in Crawford for Examiner’s consideration.  Examiner respectfully notes the newly added limitations are broad.  Moreover, since they are newly presented, they could not have been shown to have been disclosed by Crawford yet; however, Crawford anticipates the limitations as set forth below in detail.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-32 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 has been amended to recite “calibrating an angular orientation of the treatment probe with respect to the plurality of images,” and “determining the angular orientation of the probe in response to a signal from an encoder carried on the treatment probe” citing paragraphs [0148]-[0155], [0169]-[0170] and Figs. 8O1, 8P, 8Q, 8R1, 8R2, 10D and 10E as support for the limitation.  Although not rejected as new matter herein, as there appears to be support for the general concepts, Examiner finds nothing specifically directed to disclosing calibrating an angular orientation, as claimed, nor determining an angular orientation using a signal from an encoder, as claimed.  For example, paragraph [0148] states “circuitry may comprise one or more instructions to transmit signals to encoders located on the attachment device in order to measure an angular location of the probe rotated about the axis” (emphasis added) which appears to be the opposite of what is being claimed and paragraph [0151] states “encoder on the calibrating an angular rotation and determining the angular rotation.  
~~~
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the newly added limitation “determining the angular orientation of the probe in response to a signal from an encoder carried on the treatment probe.”  There is insufficient antecedent basis for “the probe” in the claim.  The claim should 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 20, 21, 22, 24, 27, 28, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford et al. (US PG PUB 2013/0345718; hereinafter “Crawford”).
As to Claim 14, Crawford discloses a method of treating a patient (e.g., paragraph [0504], [0505] and [0520] disclosing the general concepts that methods for prostate immobilization with tracking for imaged-guided therapy are well known, and that the prostate is relatively mobile and can shift with movement of the patient; and the prostate can be immobilized while also positioning and securing tracking markers in close proximity to improve tracking and image guidance in the prostate, the same concept Applicant’s claims are directed to.  Moreover, as with Applicant’s system, paragraph [0510] discloses the probe can be inserted into the urethra with the tip of the sensor positioned at the prostate. Since the prostate surrounds the urethra, a sensor such as probe positioned in the urethra should show very accurately how the prostate moves, Fig. 88-89), the method comprising:
receiving a plurality of images (combination of MRI images and ultrasound images, for example, paragraph [0520], paragraph [0514], Fig. 89 illustrating markers that are picked up in the MRI) of a treatment probe (probe 8700, Fig. 88) and an anatomical reference of a prostate (8330, Fig. 88) from an ultrasound imaging probe coupled to the patient (paragraph [0520]);
displaying the plurality of images on a display of a user interface (e.g., display 29, Fig. 1, paragraph [0120]);
marking, on the display, a plurality of locations of the treatment probe (e.g., under the interpretation that the marking is passive, paragraph [0511], markings 8910 are placed on the outer shaft of probe 8700 and are visualized on MRI, Fig. 89, and further under alternative interpretation or “marking” where a user actively marks the locations, paragraph [0246] disclosing the computing device 3401, which per paragraph [0201] controls operation of a surgical robot 15 which controls probe 8700, can enable a surgeon to mark the intended position of the surgical tool, e.g., probe 8700); and
(e.g., paragraph [0264] “at step 270, the coordinates of the positions of the transmitters 120 on the surgical instrument 35, and/or the positions read from the position encoders, is calibrated relative to the anatomical coordinate system. In other words, in some embodiments, the position data of the surgical instrument 35 is synchronized into the same coordinate system as the patient's anatomy” and paragraph [0265] “at step 280, the computer 100 superimposes a representation of the location calculated in step 270 of the surgical device on the 3D anatomical image of the patient 18 taken in step 220.” See also paragraph [0322] tying back to markers 730 related to “determining mapping of image coordinates” found in the last limitation of the claim);
determining the angular orientation of the probe in response to a signal from an encoder carried on the treatment probe (e.g., paragraph [0262] discloses using conventional position encoders to determine the position of surgical instrument 35 and discloses the encoders general an electronic signal that indicates a position or movement relative to a reference position.  Paragraph [0157] discloses position is with respect to pitch and roll at least, which indicate angular orientation.  See also paragraphs [0157] and [0159] disclosing calculating orientation of the surgical instrument in a 3D space.  See Paragraph [0279] relating position to images of anatomy on the same coordinate system; and see Fig. 15B showing line segment 660  and 670 as the actual and planned trajectory of the surgical instrument superimposed on the image of the anatomical target; disclosed at paragraph [0317]); and
(e.g., paragraph [0520], and paragraph [0510] disclosing probe 8700 is coupled with fixture 690 including markers 720, 730, and coupled to the computer 100 with optical tracker electronics 8810 and fiber optic electronics 800 coupled to the computer 100, coupled to the robot 15 for robot and tool tracking capabilities; the mapping function being described in further detail with reference to targeting fixture 690 using radio opaque markers 730, Fig. 88, paragraph [0178]).
As to Claim 20, Crawford discloses the method as in Claim 14, as discussed above.
Crawford further discloses further comprising identifying a reference structure (e.g., paragraph [0511] markings 8910 are placed on the outer shaft of probe 8700 and are visualized on MRI, Fig. 89) of the treatment probe at a first location of a first image and a second location of a second image (whereby the markers are tracked over time as the images change/update; paragraph [0520] “when movements of the landmark points are detected on ultrasound, the positions of the corresponding tissues visualized on the model can be adjusted.”).
As to Claim 21, Crawford discloses the method as in Claim 14, as discussed above.
Crawford further discloses further comprising measuring image coordinates of the treatment probe at the plurality of locations (e.g., paragraph [0182] explaining generally applicable marker system operation within Cartesian system).
As to Claim 22, Crawford discloses the method as in Claim 14, as discussed above.
Crawford further discloses wherein the plurality of locations comprises a plurality of axial locations (e.g., paragraph [0182] explaining generally applicable marker system operation within Cartesian system).
As to Claim 24, Crawford discloses the method as in Claim 14, as discussed above.
Crawford further discloses wherein the treatment probe comprises a calibrated treatment probe configured to move to a target location (e.g., paragraph [0510]).
As to Claim 27, Crawford discloses the method as in Claim 14, as discussed above.
Crawford further discloses the method further comprising providing a treatment profile on a display visible to a user (e.g., paragraph [0232]).
As to Claim 28, Crawford discloses the method as in Claim 14, as discussed above.
Crawford further discloses treating the patient in response to determining the mapping (e.g., paragraph [0512], image-guided therapy).
As to Claim 29, Crawford discloses the method as in Claim 14, as discussed above.
Crawford further discloses wherein a mapping function comprises one or more scaling factors to scale the image coordinates to the physical coordinates (paragraph [0400] discussing scaling the image based on radio opaque markers 730 which are used for calibration and tracking in the embodiment relied upon herein, Fig. 88).
As to Claim 30, Crawford discloses the method as in Claim 29, as discussed above.
Crawford further teaches the mapping function comprises the one or more scaling factors and maintaining a fixed aspect ratio (paragraph [0400] discussing scaling the image and setting aspect ratio to correct ratio based on radio opaque markers 730 which are used for calibration and tracking in the embodiment relied upon herein, Fig. 88).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 17, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US PG PUB 2013/0345718; hereinafter “Crawford”).
As to Claim 15, Crawford teaches the method as in Claim 14, as discussed above.
A different embodiment of Crawford teaches wherein the treatment probe (surgical instrument 35 comprising probe 8700) comprises an elongate carrier (tube 50, Fig. 6, 7, 8A, 8B, paragraph [0141]) coupled to a linkage (e.g., robot arm 23, Fig. 6, 7, 8A, 8B, paragraph [0141]) and an elongate support (e.g., catheter, paragraph [0512]), and wherein the elongate support connected to the treatment probe remains stationary in the plurality of images when the treatment probe moves to the plurality of locations (e.g., paragraph [0518] whereby the probe is combined with a catheter and the catheter stays in place while fluid is injected and/or withdrawn at a determined location within the patient).
It would have been prima facie obvious to one having ordinary skill in the art to provide the probe with the catheter as taught by the different embodiment for the advantage of injecting and/or withdrawing fluid through a hollow conventional catheter that is attached along its length to the probe 8700 and for the further advantage of ensuring that the probe 8700 does not move forward or backward once positioned where desired (paragraph [0518] of Crawford).
As to Claim 16, Crawford teaches the method as in Claim 15, as discussed above.
Crawford further teaches wherein the elongate support comprises a plurality of reference markers (e.g., 720,730, paragraph [0510], Fig. 88, 89).
As to Claim 17, Crawford teaches the method as in Claim 16, as discussed above.
Crawford further teaches wherein the plurality of reference markers comprises markers spaced apart at regular intervals to define distances in the plurality of images (e.g., 720,730, paragraph [0510], Fig. 88, 89).
As to Claim 23, Crawford teaches the method as in Claim 14, as discussed above.
A different embodiment of Crawford teaches wherein the treatment probe comprises an energy source to release energy from the treatment probe at the plurality of locations (e.g., paragraph [0464] teaching use of ablation instrument residing in probe tip and in view of paragraph [0518] teaching the use of a catheter with the probe).
It would have been prima facie obvious to one having ordinary skill in the art to provide the probe with an ablation instrument as taught by the different embodiment for the advantage of ablating a tumor (paragraph [0438] of Crawford).
As to Claim 26, Crawford teaches the method as in Claim 14, as discussed above.
A different embodiment of Crawford teaches wherein the patient is treated with energy emitted from the treatment probe (e.g., paragraph [0464] teaching use of ablation instrument residing in probe tip and in view of paragraph [0518] teaching the use of a catheter with the probe).
It would have been prima facie ob It would have been prima facie obvious to one having ordinary skill in the art to provide the probe with an ablation instrument as taught by the different embodiment for the advantage of ablating a tumor (paragraph [0438] of Crawford).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US PG PUB 2013/0345718; hereinafter “Crawford”) as applied to Claim 16 above, and further in view of Aljuri et al. (US PG PUB 2011/0184391; hereinafter “Aljuri”).
As to Claim 18, Crawford teaches the method as in Claim 16, as discussed above.
Crawford does not appear to specifically disclose the plurality of reference markers comprises a plurality of openings formed in the elongate support.  However, paragraph [0518] discloses providing the probe with a catheter for injecting and/or withdrawing fluid through a hollow conventional catheter that is attached along its length to the probe 8700 which would be provided by at least one opening and conventionally a plurality of small openings at the distal end of the probe. 
In the same field of endeavor, Aljuri includes an elongate support with reference markers and Aljuri further teaches wherein the plurality of reference markers comprises a plurality of openings (e.g., 118, Fig. 3) formed in the elongate support (e.g., paragraph [0060]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the elongate support as taught by Aljuri for the advantage of radially mounting nozzles thereon, which nozzles can receive energy in order to deliver an electrically conductive fluid (e.g., paragraph [0060] of Aljuri) as an alternative or additional way of treating a patient and/or organ.
As to Claim 19, Crawford and Aljuri disclose the method as in Claim 18, as discussed above.
Aljuri is relied upon for teaching reference markers including openings and Aljuri further teaches wherein the plurality of openings comprise one or more of openings connected to an aspiration source (e.g. 128, Fig. 3) or openings (118, Fig. 3) to deliver a fluid to a surgical site (e.g., paragraph [0060]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the elongate support as taught by Aljuri for the advantage of radially mounting nozzles thereon, which nozzles can receive energy in order to deliver an electrically conductive fluid (e.g., paragraph [0060] of Aljuri) as an alternative or additional way of treating a patient and/or organ.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US PG PUB 2013/0345718; hereinafter “Crawford”) as applied to Claim 14 above, and further in view of Moll et al. (US PG PUB 2008/0058836; hereinafter “Moll”).
As to Claim 25, Crawford discloses the method as in Claim 14, as discussed above.
Crawford does not appear to specifically disclose wherein a reticle is shown on a display to show calibration of the treatment probe on the display.
Moll teaches wherein a reticle is shown on a display to show calibration of the treatment probe on the display (e.g., paragraph [0191], Fig. 74).
prima facie obvious to one having ordinary skill in the art to provide a reticle as taught by Moll for the advantage of allowing for measurement of tissue structures (paragraph [0191] of Moll).

Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US PG PUB 2013/0345718; hereinafter “Crawford”) as applied to Claim 14 above, and further in view of Egorov et al. (US PG PUB 2011/0196263; hereinafter “Egorov”).
As to Claim 31, Crawford discloses the method as in Claim 29, as discussed above.
Crawford does not appear to specifically disclose wherein the mapping function comprises a rotation angle to rotate the image shown to a user to compensate for an angle of the treatment probe with respect to an imaging probe.
Egorov teaches wherein the mapping function comprises a rotation angle to rotate the image shown to a user to compensate for an angle of the treatment probe with respect to an imaging probe (e.g., paragraph [0029], [0031]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the spatial mapping function as taught by Egorov for the advantage of visualizing an anatomical feature and information regarding the anatomical feature (paragraph [0029] of Egorov).
As to Claim 32, Crawford discloses the method as in Claim 14, as discussed above.
Crawford has an elongate axis; however, Crawford does not appear to specifically disclose the elongate axis appears rotated in the image and wherein the image with the treatment probe is located to appear aligned with a horizontal or a vertical axis of a display.
Egorov teaches a treatment probe comprises an elongate axis and the elongate axis appears rotated in an image and the image with the treatment probe is located to appear aligned with a horizontal or a vertical axis of a display (e.g., paragraph [0029], [0031]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the visuals on a display as taught by Egorov for the advantage of visualizing an anatomical feature and information regarding the anatomical feature (paragraph [0029] of Egorov).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG PUB 20070156019 to Larkin et al. disclosing tracking techniques and determining angular orientation of a probe
PS PG PUB 20100036384 to Gorek et al. disclosing tracking techniques and determining angular orientation of a probe
US PAT NO 6611141 to Schultz disclosing tracking a probe using sensors and calculating angular location of the probe
US PG PUB 20150157416 to Anderson disclosing using angular accelerometers for each axis, i.e. roll, yaw and pitch to measure how the surgical instrument and/or the position registration device is oriented in space
US PG PUB 20140378763 to Atarot et al. disclosing tracking a probe using sensors and calculating angular location of the probe
US PG PUB 20100204713 to Morales disclosing using encoders to determine position of probe
US PAT NO 9510771 to Finley disclosing accurate tracking orientation of probe for spinal surgery
US PAT NO 6471637 to Green using encoder signals to orient endoscopic displays
US PG PUB 20170042631 to Doo et al. disclosing using a plurality of position and orientation inputs from cameras, accelerometers, gyroscopes, external sensors, forward-facing cameras pointed at fiducials on the patient, and stationary cameras pointed at the surgeon 
US PG PUB 20140107417 to McKinley disclosing feedback elements such as accelerometers and encoders used for positioning
US PG PUB 20130072787 to Wallace disclosing using an encoder to track an angular orientation of a display

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624. The examiner can normally be reached Monday - Friday 11 am - 2 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        



/TIMOTHY J NEAL/          Primary Examiner, Art Unit 3795